Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed June 2, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021 has been entered.

Amendments
           Applicant's amendment filed June 2, 2021 is acknowledged. 
	Applicant has amended claims 1-2.
	Applicant has added new claims 17-29.
	Claims 4 and 13 are cancelled.
	Claims 1-3, 5-12, 14-29 are pending.
Claims 1-3, 5-12, 14-29 are subject to restriction/election requirement. 



Election/Restrictions
	The Examiner of your application has changed to James J. Graber, whose contact information is provided at the end of this Office action. After a review of your application and the instant claims, the Examiner has determined that restriction is required before further examination, as set forth below.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 5-12, 15-24, drawn to methods of producing alveolar macrophages and methods of treating a disease by administering alveolar macrophages. Election of Group I further requires election of one of the following groups of inventions:
Group Ia, wherein the disease is a cancer, as recited in claims 5-6, and 20. 
Election of Group Ia further requires election of a single, specifically-recited cancer as recited in claim 6.
Group Ib, wherein the disease is an infectious disease, as recited in claims 5 and 20. 
Election of Group Ib further requires election of a single, specifically-recited infectious disease as recited in claim 7.
Group Ic, wherein the disease is an autoimmune or inflammatory disease, as recited in claims 5, 8, 15-16, and 20. 
Election of Group Ic further requires election of a single, specifically-recited autoimmune or inflammatory disease as recited in claims 8, 15-16. It is noted that claim 16 further limits some of the diseases recited in claim 8. Applicant should not elect a disease recited in claim 8 which claim 16 further limits, but rather Applicant should elect one of the further limited diseases of claim 16. For example, claim 16 recites “the autoimmune ear disease is autoimmune inner ear disease (AGED).” Applicant should not elect “autoimmune ear disease,” but rather Applicant should elect “autoimmune inner ear disease (AGED),” since “autoimmune inner ear disease (AGED)” is a species of the genus of “autoimmune ear diseases.”
Group Id, wherein the disease is a degenerative disease, as recited in claims 5 and 20.
Group Ie, wherein the disease is a pulmonary disease, as recited in claims 5, 9-11, 20, and 24. 
Election of Group Ie further requires election of a single, specifically-recited pulmonary disease as recited in claims 9-11, and 24.
Group II, claims 2-3, 14, 25-29, drawn to populations of alveolar macrophages and pharmaceutical compositions comprising alveolar macrophages. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of alveolar macrophages, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lin et al. "Both Granulocyte-Macrophage CSF and Macrophage CSF Control the Proliferation and Survival of the Same Subset The Journal of Immunology (1989), Vol. 142, No. 2, pages 515-519, of record in IDS. Lin discloses a population of self-renewing alveolar macrophages treated with GM-CSF (see Abstract).
Groups Ia-Ie, and the specifically-recited diseases thereof, lack unity of invention because the groups do not share the same or corresponding technical feature. In this case, each recited disease represents treatment of a different and distinct malady, and accordingly require the administration of alveolar macrophages to different and distinct patient populations.

Claims 5 and 20 link the inventions of Groups Ia-Ie.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claims 5 and 20.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Applicant is reminded of the following:
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633